                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    ANDERSON DIVISION

 United States of America, ex rel.                )   Civ. No.: 8:16-cv-1091-DCC
 Brayton “Bray” Ayers,                            )
                                                  )
             Plaintiffs,                          )
                                                  )
        v.                                        )
                                                  )
 Southern Concrete and Construction, Inc.,        )
 Kelly Boulware, Joe Bolt, Kyle Bolt, and         )
 John Doe,                                        )
                                                  )
             Defendants.                          )

                                      ORDER OF DISMISSAL

       Relator Brayton Ayers (“Relator”) brings this action in the name of the United States under the

qui tam provisions of the False Claims Act (31 U.S.C. §§ 3729, et seq.) against Defendants Southern

Concrete and Construction, Inc., Kelly Boulware, Joe Bolt, and Kyle Bolt. Relator and the United

States have now filed a Joint Stipulation of Dismissal of All Claims Brought on Behalf of the United

States, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and have attached thereto a

Settlement Agreement between all parties to this action.

       Accordingly, it is hereby ORDERED that:

       1.        As to the United States, this action is dismissed with prejudice as to the Covered

Conduct released in the Settlement Agreement, but without prejudice as to any other claims; and,

       2.        As to Relator, this action is dismissed with prejudice, both as to the Covered Conduct

released in the Settlement Agreement, and for all other claims alleged in the Complaint.

       SO ORDERED this 5th day of June, 2019




                                                               s/Donald C. Coggins, Jr.
                                                               United States District Judge

       Spartanburg, South Carolina
